                                           Case 3:20-cv-00865-EMC Document 9 Filed 07/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARK GUARDADO,                                      Case No. 20-cv-00865-EMC
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9              v.

                                  10     JOSHUA BROWN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On April 24, 2020, mail was sent from the Court to Plaintiff at the address he provided to

                                  14   the Court and was returned undelivered on May 11, 2020, bearing the markings “return to sender”

                                  15   and “not in custody.” Docket No. 7. Plaintiff has not provided any address other than the address

                                  16   to which the undeliverable mail was sent. More than sixty days have passed since the mail was

                                  17   returned to the Court undelivered. Plaintiff has failed to comply with Local Rule 3-11(a) which

                                  18   requires a party proceeding pro se to “promptly file with the Court and serve upon all opposing

                                  19   parties a Notice of Change of Address specifying the new address” when his address changes.

                                  20   Local Rule 3-11(b) allows the Court to dismiss a complaint without prejudice when mail directed

                                  21   to a pro se party is returned as not deliverable and the pro se party fails to send written notice of

                                  22   his current address within sixty days of the return of the undelivered mail. This action is

                                  23   DISMISSED without prejudice because Plaintiff failed to keep the Court informed of his address

                                  24   in compliance with Local Rule 3-11(a).

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 14, 2020

                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
